Citation Nr: 0106247	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  92-53 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Evaluation of depressive neurosis, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The Board denied the veteran's appeals on the above issues in 
April 2000.  He appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand by the parties, the Court vacated the 
Board's April 2000 decision and remanded the issues for 
further consideration.  


REMAND

The veteran is incarcerated.  The Board had previously 
Remanded the case for examination of the veteran.  He did not 
report for examination.  The Board found that his 
incarceration and was not good cause for missing the 
examination.  The September 2000 Joint motion for Remand 
cited Wood v. Derwinski, 1 Vet. App. 190 (1991) for the 
proposition that development must be tailored to the peculiar 
circumstances of confinement.  Moreover, the new Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) has specific requirements dealing with the 
examination of claimants for compensation.  The case is being 
Remanded to the RO so that it may comply with the Order of 
the Court, the case law and the statute law relative to 
examination of the veteran.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), if there is additional 
evidence that can be obtained or generated, the claimant is 
under an obligation to submit that evidence to the RO.  The 
claimant should notify the RO of the existence of any 
additional evidence or submit such evidence without further 
request from the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review and comply with 
all requirements of the October 2000 
Court Order in this case; as well as the 
Joint Motion For Remand.  

2.  The RO should make a reasonable 
attempt to afford the veteran a 
psychiatric examination.  The Board notes 
the veteran is incarcerated.  If an 
examination can be conducted at a VA 
facility by a VA examiner, the claims 
folder should be made available to the 
examiner.  If an examination can be 
conducted in prison, the examiner should 
be furnished a copy of the rating 
criteria and asked to identify any of the 
criteria which are present.  THE REGIONAL 
OFFICE IS INFORMED THAT IF AN EXAMINATION 
CAN BE CONDUCTED, IT IS IMPERATIVE THAT 
THE EXAMINATION BE ADEQUATE.  THE PURPOSE 
OF THE EXAMINATION SHOULD BE TO DETERMINE 
IF THERE IS ANY RELATIONSHIP BETWEEN 
SERVICE AND SCHIZOPHRENIA AND TO 
DETERMINE THE EXTENT OF IMPAIRMENT DUE TO 
DEPRESSIVE NEUROIS VERSUS ANY OTHER 
DIAGNOSIS.

3.  The claimant should notify the RO of 
the name and address of any custodian of 
psychiatric records made relevant to the 
veteran's incarceration.  

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (2000), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

5.  The veteran is informed that if there 
exists or he can obtain evidence that 
links schizophrenia to service that 
evidence must be submitted.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

8.  All parties are placed on notice that 
this is not an original claim for 
compensation.  38 C.F.R. § 3.160 (2000).  
The original claim for compensation was 
filed in 1967.  The Board distinguishes an 
original claim for compensation from 
subsequent claims for service connection 
for different disabilities.  The terms 
compensation and service connection are 
not synonymous.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


